office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 jzoldak postn-137485-12 uilc 263a date date third party communication none date of communication not applicable to chad martinelli attorney san diego communications technology and media large business international from kari fisher assistant to the branch chief branch office of associate chief_counsel income_tax accounting subject requirements of sec_1_263a-3 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue when does a retail customer have to be physically present at a sales facility for a sale to constitute an on-site sale within the meaning of sec_1_263a-3 of the income_tax regulations conclusion a sale is an on-site sale when the retail customer is physically present at the sales facility at any point during the sales transaction generic fact patterns retailer sells goods to retail customers from sales facility its physical store while physically present at sales facility retail customers may select inspect purchase or take possession of the goods in connection with sales transactions situation postn-137485-12 retail customer physically visits sales facility to select inspect and purchase goods retail customer takes possession of these goods at the time of purchase situation retail customer physically visits sales facility to select and inspect goods while physically present at sales facility retail customer fills out a purchase order form agreeing to pay for the goods upon delivery retail customer pays for the goods from sales facility when the goods are delivered situation retail customer selects and purchases goods over the internet from sales facility retail customer physically visits sales facility to inspect and take possession of these goods situation retail customer selects goods advertised in a catalog and orders these goods by mail from sales facility retail customer does not physically visit sales facility at any time to select inspect purchase or take possession of these goods the purchased goods from sales facility are delivered to retail customer law sec_263a of the internal_revenue_code and sec_1_263a-3 generally require a taxpayer that acquires property for resale reseller to capitalize the acquisition_cost of and the indirect_costs that are properly allocable to property acquired for resale the indirect_costs most often incurred by resellers are purchasing handling and storage costs however a reseller is generally not required to capitalize handling and storage costs attributable to property sold in on-site sales sec_1_263a-3 and c sec_1_263a-3 defines on-site sales as sales made to retail customers physically present at a facility for example mail order and catalog sales are made to customers not physically present at the facility and thus are not on-site sales sec_1_263a-3 defines a retail customer as the final purchaser of the merchandise analysis situation postn-137485-12 the sale is an on-site sale because retail customer is physically present at the store sales facility to select inspect purchase and take possession of the goods situation the sale is an on-site sale because retail customer is physically present at sales facility to select and inspect the goods as well as fill out a purchase order form for the goods retail customer pays for the goods upon delivery from sales facility situation the sale is an on-site sale because retail customer is physically present at sales facility to inspect and take possession of the goods selected and purchased at an earlier time situation the sale is not an on-site sale because retail customer is not physically present at sales facility at any point during the sales transaction case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call john oldak at if you have any further questions
